Citation Nr: 0803890	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 8, 2004, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

On February 4, 1999, the veteran filed an original claim for 
entitlement to service connection for PTSD.  In an April 1999 
rating decision, the RO denied service connection for PTSD.  
The veteran perfected an appeal of this rating decision.  In 
May 2000, the Board denied service connection for PTSD 
because the veteran had not provided any competent medical 
evidence to show that he had been diagnosed with PTSD 
specifically.

On July 8, 2004, the veteran filed an informal claim to 
reopen the issue of entitlement to service connection for 
PTSD.  In its December 2004 rating decision, the RO reopened 
this issue and granted service connection for PTSD and 
assigned a 30 percent rating, effective July 8, 2004.  The 
veteran subsequently perfected an appeal as to the effective 
date, claiming that entitlement to service connection for 
PTSD should have begun on the date of receipt of his original 
disability claim (February 4, 1999), not the date of receipt 
of his informal claim to reopen (July 8, 2004).

During the pendency of this appeal, the veteran has argued 
that the RO committed clear and unmistakable error (CUE) in 
its December 2004 rating decision by assigning July 8, 2004 
(rather than February 4, 1999) as the effective date for the 
grant of service connection for PTSD.  In a June 2007 rating 
decision, the RO rejected this argument of CUE.  Because 
finality has not yet attached to the December 2004 rating 
decision, the Board will construe the veteran's CUE argument 
as being part of his current appeal of the December 2004 
rating decision with regard to the earlier effective date 
issue.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.160.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.

The Board notes that the veteran has not challenged the May 
2000 Board decision that denied service connection for PTSD.  
If the veteran seeks to challenge this May 2000 Board 
decision on grounds of CUE, then he will need to file a 
separate motion with the Board.  At this time, however, the 
Board will not address such an issue.


FINDINGS OF FACT

1.  The veteran filed an original claim for entitlement to 
service connection for PTSD on February 4, 1999.

2.  At a March 1999 VA medical examination, the veteran was 
diagnosed with anxiety disorder with PTSD features, mild, and 
assigned a GAF score of 65.  The VA examiner stated that the 
veteran did not meet DSM-IV criteria for PTSD.

3.  In May 2000, the Board determined that the veteran was 
not entitled to service connection for PTSD because he had 
not been diagnosed with PTSD specifically.

4.  Prior to July 8, 2004, the veteran did not submit any 
competent medical evidence to show that he had been diagnosed 
with PTSD.

5.  On July 8, 2004, the veteran submitted a letter from his 
private psychologist (Dr. T.L.) dated June 28, 2004.  In this 
letter, Dr. T.L. gave a report of his June 14, 2004 
examination of the veteran.  He stated that the veteran was 
experiencing moderate to severe symptoms of PTSD, with a GAF 
score of 53, and that the veteran met all criteria for a PTSD 
diagnosis.

6.  This July 8, 2004 letter from Dr. T.L. was construed by 
the RO as an informal claim to reopen the issue of 
entitlement to service connection for PTSD.

7.  At a September 2004 VA medical examination, the veteran 
was diagnosed with PTSD, chronic, moderate, and assigned a 
GAF score of 57.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 8, 2004, 
for a grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. § 1110, 5107, 5110, 7104 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

A review of the record reveals that the veteran received VCAA 
notice in February 2005.  Thus, he was not provided notice of 
the VCAA prior to the adjudication of his service connection 
claim for PTSD in the December 2004 rating decision at issue.  
However, following VCAA notice compliance action in February 
2005, a Statement of the Case (SOC) pertaining to his earlier 
effective date claim was provided to the veteran in May 2005, 
and his earlier effective date claim was subsequently 
adjudicated by the RO in a June 2007 rating decision.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his earlier effective 
date claim, and to respond to the VA notices.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

The February 2005 VCAA letter summarized the evidence needed 
to substantiate the earlier effective date claim and VA's 
duty to assist.  It also specified the evidence that the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letter clearly satisfied the 
first three "elements" of the notice requirement.  In 
addition, the letter stated: "If there is any other evidence 
or information that you think will support your claim, please 
let us know."  This statement satisfied the fourth "element" 
of the notice requirement, in that it informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claim, and not merely that evidence requested by the 
RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, a letter 
from the veteran's private psychologist, and statements from 
the veteran.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Determination of effective dates

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, the effective date of an award 
based on an original claim for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2007); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (2007).

Any "communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by" VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2007).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (2007), but this 
provision is not for application in an initial compensation 
claim for a disability.  See 38 C.F.R. § 3.155(c) (2007).

Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2007).  Service connection may be granted for any disease 
initially diagnosed after service, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Analysis

The veteran argues that the effective date for his 
entitlement to service connection for PTSD should be prior to 
July 8, 2004.  Specifically, he has indicated that the 
effective date should be February 4, 1999, the date on which 
he filed his original claim for entitlement to service 
connection for PTSD.

As outlined above, the Board denied service connection for 
PTSD in a May 2000 decision, because the veteran had not 
provided any competent medical evidence to show that he had 
been diagnosed with PTSD specifically.  In order to establish 
service connection for PTSD, medical evidence showing a 
diagnosis of PTSD must be of record.  See 38 C.F.R. § 
3.304(f) (2007).  The Board notes that, during his December 
2007 Travel Board hearing, the veteran acknowledged that he 
had not been diagnosed with PTSD prior to the May 2000 Board 
decision.  See Travel Board Hearing Transcript at pages 4-5.

The veteran contends that he should be awarded an earlier 
effective date because his current PTSD symptoms are 
allegedly the same as those that he was experiencing on 
February 4, 1999, when he filed his original claim for 
service connection.  See Travel Board Hearing Transcript at 
pages 7-8.  The only difference, he argues, is that he was 
not diagnosed with PTSD specifically during the pendency of 
the appeal for his original service connection claim.  See 
id.

The veteran was afforded a VA medical examination in March 
1999, during the pendency of the appeal for his original 
service connection claim.  At that VA examination, the 
veteran was diagnosed with anxiety disorder with PTSD 
features, mild, and assigned a GAF score of 65.  The VA 
examiner stated that the veteran did not meet DSM-IV criteria 
for PTSD.

In June 2004, the veteran was examined by his private 
psychologist, Dr. T.L.  According to a letter written by Dr. 
T.L. and submitted to VA on July 8, 2004, the veteran was 
experiencing moderate to severe symptoms of PTSD, with a GAF 
score of 53, and he met all criteria for a PTSD diagnosis.

The veteran was afforded a VA medical examination in 
September 2004, during the pendency of the current appeal.  
At that VA examination, the veteran was diagnosed with PTSD, 
chronic, moderate, and assigned a GAF score of 57.

One could argue that the symptomatology manifested by the 
veteran during his March 1999 VA examination differed from 
the symptomatology manifested during his June 2004 private 
examination and his September 2004 VA examination, as 
evidenced by the terminology ("mild" versus "moderate") 
and the GAF scores assigned to such symptoms.  However, the 
Board reaffirms that any differences or similarities in 
symptomatology are irrelevant to the question of whether 
service connection should be granted for PTSD.  As stated 
above, in order to establish service connection for PTSD, 
there must be medical evidence establishing a diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  So, regardless of whether the 
veteran's symptomatology stayed the same or differed between 
the time of his original appeal and the time of his current 
appeal, the fact remains that the veteran did not have a 
diagnosis of PTSD during the pendency of his original appeal.

In summary, a review of the veteran's claims file shows that, 
prior to July 8, 2004, the veteran did not submit any 
competent medical evidence to show that he had been diagnosed 
with PTSD.  Although the veteran was diagnosed with PTSD 
during a June 2004 private examination, he did not file his 
informal claim to reopen until July 8, 2004.  As a result, 
the law provides that the earliest effective date that can be 
assigned for his award of service connection for PTSD is July 
8, 2004.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for service 
connection for PTSD.


ORDER

Entitlement to an effective date earlier than July 8, 2004, 
for service connection for PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


